Per Curiam.

The determinative issue before the court in the instant case is whether a municipal court judge has the authority to issue an order prohibiting all city solicitors, law directors, municipal and county prosecutors, and the assistants thereof, from representing defendants in criminal matters pending before his court. We find that he does not have this authority.
Section 2(B)(1), Article IV of the Ohio Constitution provides:
“The supreme court shall have original jurisdiction in the following:
t (* * *
“(g) Admission to the practice of law, the discipline of persons so admitted, and all other matters relating to the practice of law.”
Section 5(B), Article IV of the Constitution further provides, in relevant part:
“The supreme court shall prescribe rules governing practice and procedure in all courts of the state * * *. All laws in conflict with such rules shall be of no further force or effect after such rules have taken effect.
“* * * The supreme court * * * shall make rules governing the admission to the practice of law and discipline of persons so admitted.”
We have previously held that the foregoing constitutional provisions grant plenary rulemaking authority to the Supreme Court, which authority is necessary for a uniform, effective governance of the practice of law in this state. See South High Development, Ltd. v. Weiner, Lippe & Cromley Co., L.P.A. (1983), 4 Ohio St. 3d 1; Smith v. Kates (1976), 46 Ohio St. 2d 263 [75 *107O.O.2d 318]. See, also, Morrison v. Steiner (1972), 32 Ohio St. 2d 86 [61 O.O.2d 335]. Although Section 5(B), Article IV of the Constitution also permits the lower courts to “adopt additional rules concerning local practice in their respective courts which are not inconsistent with the rules promulgated by the supreme court,” this local rulemaking authority is not unlimited. See, e.g., DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St. 2d 189 [23 O.O.3d 210].
For the most part, local rules should be directed toward “the prompt and efficient dispatch of justice,” DeHart, supra, at page 192, and local rules of practice that are rationally related to this goal normally will be upheld. The “rule” promulgated by Judge Stralka in the instant case, however, is more than a rule of practice or procedure. Judge Stralka’s order of June 9,1978 is, in effect, a “disciplinary rule” that limits the ability of certain members of the bar to practice before the Garfield Heights Municipal Court because of a perceived “suspicion of wrongdoing, conflict or impropriety” whenever a law director, city solicitor, or prosecutor represents a defendant in a criminal action. Such rules of general application, which place limits on an attorney’s ability to practice law and/or impose “across-the-board” disciplinary measures on members of the bar, are within the exclusive authority of the Supreme Court, and they may not be promulgated by the trial or appellate courts of this state.
We believe that Judge Stralka acted in good faith in issuing the order in question. “We applaud the vigilance of those who share our concern for the integrity of bench and bar. It is one measure of that integrity, however, that a system of ordered procedure [and discipline] be defined and followed.” Smith v. Kates, supra, at page 267. The power of the Supreme Court to exercise original jurisdiction over, and make rules governing, the practice of law in this state is set forth in Article IV of the Ohio Constitution. This express constitutional authority arose from the inherent power of the court to control the admission and disbarment of attorneys practicing before it, In re Thatcher (1909), 80 Ohio St. 492, paragraph one of the syllabus, and is based, in large part, on the need for uniformity in the governance of the bar. To permit each of the trial and appellate courts to establish rules that generally limit the ability of attorneys to practice their profession, or that impose specific disciplinary standards upon the attorneys of this state, certainly would frustrate the purpose behind the Supreme Court’s constitutionally authorized governance of the bar.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.
W. Brown and Locher, JJ., dissent.